NO.    82- 288

                         I N TIIE SUPXE!'4E        CC)U!?T   O F THE     STATF O F ?IOI.JTP.?JA

                                                          1983




STATE OF MONTAXA,

                         Plaintiff and R e s p o n d e n t ,



KA2EN I. GIWY,

                         D e f e n d a n t and A p p e l l a n t ,




Appeal from:             The D l s t r i c t C o u r t o f t h e T h i r d J u d l c i a l D i s t r i c t ,
                         I n and f o r t h e County o f P o v ~ e l l The H o n o r a b l e
                         R o b e r t Boyd, J u d g e presiding.


Counsel of Record:

         For Appellant:

                         I(arei1 I . G r a y , p r o s e t D e e r Lodge, l'lontana

         F o r Kespondent :

                         Hon. Mike G r e e l y , A t t o r n e y q e n e r a l , Ifelen?,
                         Montana
                         T e d M i z n e r , County A t t o r n e v , D e e r Lodge,
                         Montana


                                                                                            - - -
                                                                                             - -
                                                   S u b m i t t e d on B r i e f s :   April 21,       198-3

                                                                        Decided:        Play 1 9 , 1983



Filed:        MAY 19 1983


         %.    -..   .
                                                                     - - ..- -.
                                                                      -    .
                                                   Clerk
Mr. J u s t i c e J o h n            Conway H a r r i s o n    delivered           t h e O p i n i o n of      the
Court.

       D e f e n d a n t a p p e a l s p r o s e from t h e s e n t e n c e s h e r e c e i v e d af t e r
s h e p l e d g u i l t y t o two c o u n t s of f e l o n y t h e f t .

       On S e p t e m b e r 1 0 , 1 9 8 1 , d e f e n d a n t was c h a r g e d w i t h two c o u n t s

of     felony          theft     in        the    District      Court        of    the     Third       Judicial
District,              Powell    County.            Court      I     charged       d e f e n d a n t had      made

false       s t a t e m e n t s t o P o w e l l County w e l f a r e e m p l o y e e s t o              receive
f o o d s t a m p s i n t h e amount of $ 1 , 9 1 3 .                  Count I 1 c h a r g e d d e f e n d a n t

failed        to       report         income       accurately          and     fraudulently            received
$3,067.60          i n AFDC p a y m e n t s .            Defendant pled not g u i l t y t o both
counts.
       Thereafter,              in     conjunction with                a    plea       bargain,     defendant

w i t h d r e w h e r p l e a s of n o t g u i l t y and p l e d g u i l t y t o b o t h c o u n t s
on May 2 0 , 1 9 8 2 .           The s u b s t a n c e of t h e p l e a b a r g a i n was t h e S t a t e

a g r e e d t o recommend a s e n t e n c e of t h r e e y e a r s s u s p e n d e d i f d e f e n -

d a n t pled g u i l t y t o both counts.                          The D i s t r i c t C o u r t o r d e r e d   a
presentence             investigation             and    set sentencing for J u l y 8,                       1982.
On   t h a t day defendant                   appeared       a t the         sentencing hearing,                the

State        recommended               a    three-year         suspended           sentence,           and     the
District Court ordered defendant serve t h r e e years i n p r i s o n w i t h

a l l but t h i r t y days suspended.                      The C o u r t f u r t h e r o r d e r e d d e f e n -

dant        make       restitution           to    the    State        of    Montana          and   serve      the
t h i r t y d a y s i n t h e c o u n t y j a i l a t t h e r a t e of two d a y s p e r week.
Defendant a p p e a l s o n l y the t h i r ty-day                    sentence.
       The s u b s t a n c e of t h e i s s u e s r a i s e d on a p p e a l is:
       1.     Whether t h e D i s t r i c t C o u r t e r r e d i n n o t i m p o s i n g s e n t e n c e
a s t h e S t a t e recommended.
       2.     Whether t h e D i s t r i c t C o u r t was p r e j u d i c e d by t h e p r e s e n -
tence investigation report.
       Defendant           first           contends      the   District            Court       erred    by     not

imposing           a    three-year           suspended         sentence           as    the    State     recom-
mended.            T h i s Court           h a s upheld     t h e d i s c r e t i o n of        the District

C o u r t i n s e n t e n c i n g a d e f e n d a n t who h a s p l e d g u i l t y a s p a r t of a
plea bargain            i n S t a t e v.          Mann   ( 1 9 7 6 ) , 1 6 9 Mont. 306,     546 P.2d
515.      H e r e , d e f e n d a n t was i n f o r m e d by t h e D i s t r i c t C o u r t t h a t t h e
recommendation             of     the     State       was    not     binding       upon     the      Court.

Defendant s t a t e d she understood.                       T h e r e f o r e , she must a c c e p t t h e
s e n t e n c e p r o n o u n c e d by t h e D i s t r i c t C o u r t .

       N e x t , d e f e n d a n t c l a i m s t h e D i s t r i c t C o u r t was p r e j u d i c e d    by

the presentence investigation report.                              Most of d e f e n d a n t ' s o b j e c -
t i o n s s t e m from m a t e r i a l c o n t a i n e d i n p a r a g r a p h 9 o f t h e r e p o r t .
The D i s t r i c t C o u r t o r d e r e d p a r a g r a p h 9 s t r i c k e n from t h e r e p o r t

a t the sentencing hearing.                        I n S t a t e v. O r s b o r n ( 1 9 7 6 ) , 1 7 0 Mont.
4 8 0 , 486, 555 P.2d 5 0 9 , t h i s C o u r t s t a t e d , "A c o n v i c t e d d e f e n d a n t
s t i l l h a s a due p r o c e s s g u a r a n t e e a g a i n s t a s e n t e n c e p r e d i c a t e d

 on m i s i n f o r m a t i o n . "      For       defendant       to      here   claim she       did     not
 r e c e i v e due p r o c e s s , s h e m u s t show t h e D i s t r i c t C o u r t p r o n o u n c e d
 s e n t e n c e b a s e d upon m i s i n f o r m a t i o n c o n t a i n e d i n t h e p r e s e n t e n c e
 investigation report.                     T h i s d e f e n d a n t h a s f a i l e d t o show.         Sec-
 t i o n 46-18-112,             MCA,    g o v e r n s t h e c o n t e n t s of t h e p r e s e n t e n c e in-

 v e s t i g a t i o n r e p o r t and we f i n d w i t h t h e e x c e p t i o n of p a r a g r a p h 9 ,

 w h i c h was s t r i c k e n , t h e r e p o r t c o m p l i e d w i t h t h i s s e c t i o n .
         J u d g m e n t i s af f i r m e d   .

                                                             ustice
                                                         *                    =      J&&                       =
We concur:
                                                         I I
       Ckief J u s t i c e